Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This is a National Phase Application filed under 35 U.S.C. 371 as a national stage of PCT/US2018/059227, filed November 5, 2018, an application claiming the benefit of U.S. Provisional Application No. 62/581,500, filed November 3, 2017 and U.S. Provisional Application No. 62/592,995, filed November 30, 2017.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 05/04/2020, 05/08/2022 and 05/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: IN THE CLAIMS: 
Claims 37-50 are canceled.
2.	The amendment to the claims further clarifies the claimed subject matter.
Claims 37-50 were canceled without prejudice.

Examiner’s Statement of Reasons for Allowance
	The Examiner’s statement of reasons for allowance is the following: the claims are directed to a method for determining the completeness of inactivation of an arbovirus preparation, comprising the steps of! (i) inoculating cultured insect cells with an arbovirus preparation which was subjected to an inactivation step and incubating the insect cells for a first period of time, thereby producing an insect cell supernatant; (ii) inoculating cultured mammalian cells with the insect cell supernatant produced in (i) and incubating the mammalian cells for a second period of time: and (iii) determining whether the arbovirus preparation contains a residual replicating virus that produces a cytopathic effect on the mammalian cells that is free of the prior art of record.  There is no prior art that teaches or suggests a test method combining arbovirus growth in insect and mammalian cells, specifically the completeness of inactivation of said arbovirus preparation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648